Citation Nr: 0944525	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1966 
to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that in pertinent part denied service connection for 
left knee degenerative joint disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by [emphasis 
added] active service (wartime or peacetime).  38 U.S.C.A. 
§§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2009).  

X-rays show degenerative joint disease of the left knee.  The 
Veteran has asserted two theories of service connection for 
this: (1) direct service connection due to injury received on 
active duty during a fall that caused a left foot fracture; 
and, (2) service connection secondary to gait disturbance 
caused by or aggravated by the service-connected left foot 
fracture residuals.  

In October 2007, a VA nurse-practitioner examined the 
Veteran, reviewed the pertinent medical history, and offered 
an opinion dissociating any current left knee disorder from 
active service.  The nurse-practitioner offered a rationale 
to the effect that there was no left knee complaint in 
service or for 29 years thereafter. 

Concerning secondary service connection, however, in March 
2006, a VA advanced registered nurse practitioner (ARNP) 
examined the Veteran, reviewed the pertinent medical history, 
and offered an opinion dissociating the cause of the left 
knee degenerative joint disease from the service-connected 
left foot injury.  The ARNP did not, however, address the 
issue of service connection via aggravation of the left knee 
due to a service-related gait disturbance.  Thus, the report 
is inadequate for evaluation purposes.  If a report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2009).  Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should arrange for the 
March 2006 VA examining ARNP to offer an 
addendum medical opinion.  The ARNP is 
asked to do the following:

I.  Note a review of the claims 
files. 

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the service-
related gait disturbance has 
aggravated the Veteran's left knee 
degenerative joint disease.

The ARNP should offer a rationale for any 
conclusion.  If any question cannot be 
answered, the ARNP should state the 
reason.  If the requested examiner is not 
available, a qualified substitute may be 
used.  The Veteran may be re-examined as 
necessary. 

2.  Following the above, the AMC or RO 
should review all relevant evidence and 
readjudicate the service connection 
claim.  If the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may 
have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


